Newcomb, P. J.,
— Trespass at suit of a pedestrian for personal inj'uries when run down on the street by defendant’s motor car. Binding instructions at defendant’s request were refused; there was a verdict for plaintiff; defendant moves for judgment on the same ground for which a directed verdict was asked; and plaintiff moves for retrial for inadequate damages.
No doubt the case was for the jury; and that disposes of defendant’s motion.
Plaintiff’s direct pecuniary loss, about which there was no dispute, was shown to have been $544. That was the amount of the verdict. There was nothing for pain, suffering, etc. Hence the question involved in the plaintiff’s motion.
Though it is to be regretted, the conclusion is unavoidable that the verdict is open to the objection assigned.
Plaintiff suffered a broken leg, together with wounds of the head and face, one of which has left a permanent disfigurement. The only remedy is retrial, and for that reason particular discussion at this time would be inopportune.
It is enough to say that a substantial element of damages was entirely disregarded by the jury.
The motion for judgment for defendant is denied and the rule to show cause discharged. An exception is noted as required by law.
The motion for new trial is allowed and the rule to show cause made absolute.
Prom "William A. Wilcox, Scranton, Pa.